DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojiro (US 2018/0187921 A1) in view of Filippi et. al (US 2008/0116687 A1).
With respect to claim 1 Ojiro discloses a heat source device comprising:
a sheet-metal burner body [reference character 20 in Fig. 1] having a burner [reference character 3 in Fig. 1] mounted thereon;
a fan casing [reference character 10 in Fig. 1] connected to the burner body;
a fan [reference character 10a] disposed in the fan casing and configured to supply a mixture gas of fuel gas and combustion air to the burner;
an annular packing [reference character 6] connecting, in an airtight state, a burner-side connection end surface [reference character 23] in a peripheral portion of an inlet port [see annotated Fig. 2, below] formed at an upstream end of a burner-side connection flow passage of the burner body with a fan-side connection end surface [reference character 11] in a peripheral portion of a blowout port formed at a downstream end of a fan-side connection flow passage of the fan casing.
Oijiro does not disclose a sheet-metal connection part disposed between the burner-side connection end surface and the fan-side connection end surface, wherein the connection part is fixed to the burner body and fastened to the fan casing, and the connection part has an opening and a packing storage portion storing the annular packing, wherein the packing storage portion is provided so as to be positioned between the opening and the burner-side connection end surface, and the opening is provided in such a manner that an opening edge of the opening is positioned outside of those of the inlet port and the blowout port in a state where the connection part is disposed between the burner-side connection end surface and the fan-side connection end surface.
	Filippi discloses an air-tight duct connection system that includes first and second duct sections [reference characters 1 and 3], which for the purposes of examination are interpreted to be analogous to the fan side connection and burner side connection respectively. Filipi further discloses a sheet-metal connection part [reference characters 23 and 26 in Fig. 7] disposed between the burner-side connection end surface and the fan-side connection end surface, wherein the connection part  is fixed to the burner body and fastened to the fan casing [fixed by reference character 27 and fastened by reference character 12], and the connection part has an opening [see annotated Fig. 7, below] and a packing storage portion [the groove for reference character 25] storing the annular packing, wherein the packing storage portion is provided so as to be positioned between the opening and the burner-side connection end surface, and the opening is provided in such a manner that an opening edge of the opening is positioned outside of those of the inlet port and the blowout port in a state where the connection part is disposed between the burner-side connection end surface and the fan-side connection end surface.
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Ojiro by connecting the burner side connection surface and the fan side connection surface using the connection part taught by Filippi because the arrangement taught by Filippi allows for some degree of axial adjustment and play [paragraph 0068 of Filippi] which would eliminate those stresses that would form due to thermal expansion and contraction and vibration of the device.

                 
    PNG
    media_image1.png
    393
    738
    media_image1.png
    Greyscale

                
    PNG
    media_image2.png
    422
    695
    media_image2.png
    Greyscale


	With respect to claim 2 Ojira discloses that the packing storage portion has a recess portion formed between the opening and the burner side connection end surface and the annular packing is disposed in the recess portion.
Filippi discloses that the packing storage portion has a recess portion formed between the opening and the burner side connection end surface and the annular packing is disposed in the recess portion [see Fig. 7].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Ojiro by connecting the burner side connection surface and the fan side connection surface using the connection part taught by Filippi because the arrangement taught by Filippi allows for some degree of axial adjustment and play [paragraph 0068 of Filippi] which would eliminate those stresses that would form due to thermal expansion and contraction and vibration of the device.

Allowable Subject Matter

Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762